DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment received on 05/21/2020 is acknowledged.  Claims 1, 5-8, 10-12, 14-15, 17 and 20-28 have been cancelled. 
	Claims 45-64 have been added. 

Election/Restrictions
The restriction requirement sent on 03/31/2020 has been rendered moot by cancellation of all claims to the previously presented inventions have been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 55 and claims dependent thereon, applicant claims “wherein the formulation is administered to a subject for the treatment of a disease or condition selected from the group consisting of a Clostridium difficile infection, inflammatory bowel disease, ulcerative colitis, Crohn's disease, irritable bowel syndrome, diarrhea and constipation.” It is unclear what applicant is claiming as it is unclear if applicant is claiming an intended use, or if applicant is attempting to claim an additional method step of administration.  This limitation has been interpreted to be an intended use of the composition formed by the method of the independent claim, as the alternative would constitute a method of treatment distinct from the method of forming a composition claimed in the independent claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 45-52 and 54-64 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody (W02012016287/IDS submitted) in view of Naidu (USPGPub 20040223956/IDS submitted) as evidenced by Kink (USP 5736139)
Regarding claims 45 and 58 and the limitations “A method comprising: lyophilizing a composition comprising a community of fecal bacterial cells suspended in a diluent, wherein the fecal bacterial cells are not cultured, wherein the diluent comprises a cryoprotectant” and “A method of manufacturing a capsule comprising fecal microbes, the capsule for administering to a subject to treat a Clostridium difficile infection, the method comprising: a. lyophilizing the fecal microbes in the presence of a cryoprotectant, wherein the fecal microbes are uncultured.”  Borody teaches that fecal flora may be isolated or purified directly from a donor without culturing the bacteria (Page 22 Ln 22 –Page 23 Ln 3, Page 26 Ln 20-31). Borody further teaches that the isolated fecal microbiota may be lyophilized (Page 26 Ln 20-Psage 27 Ln 3).  Borody teaches that stabilizers and cryoprotectants such as glycerol and trehalose may be added prior to lyophilization (Page 24 Ln 21-23, Page 28 Ln 10-12, Page 8 Ln 7-11, Page 10 Ln 25-30, Page 14 Ln 24-28).  Borody further teaches that the fecal mater may be extracted with a diluent such as saline (Page 37 Ln 13-20, Page 19 Ln 4-10), and that a solution such as saline may be used to isolate or purify the fecal flora (Page 21 Ln 1-10) 
Regarding claim 45 and 58 and the limitation “to produce a powder, and encapsulating the powder to produce a formulation for oral administration.” and “to produce a powder, and 
Regarding claim 58 and the limitation “the capsule for administering to a subject to treat a Clostridium difficile infection,” applicant claims an intended use of the capsule formed by the method, an intended use only limits a composition to the suitability of being used for the intended purpose, and imparts structure only in so much as required for the intended use (See MPEP 2111.02 II), The capsule of Borody is suitable for such a use as it is formulated for oral administration. Further Borody teaches the compositions may be used for treatment of Clostridium difficile infections (Page 3 Ln 25-33, Page 29 Ln 9-20). 
Regarding claims 45 and 58 and the limitation “milling the lyophilized bacterial cells” And “b. milling the lyophilized fecal microbes” Borody teaches that the lyophilized product may be gently pulverized to form a powder (Page 26 Ln 20-30, claim 11). Borody does not teach the specific method of milling for pulverization.  This however would have been obvious to one of ordinary skill in the art as the use of milling to create powders from lyophilized bacteria is well known in the art of therapeutic formulations of probiotics.  
In the same field of endeavor as formulations of probiotics, Naidu teaches that lyophilized bacteria can be processed into a fine powder by milling ([0031]).  One of ordinary skill in the art would find it obvious that milling could be used for the method of pulverizing the lyophilized bacteria into a powder as this technique is known in the field of probiotic formulations.  One of ordinary skill in the art would be motivated to do so to obtain the powder to formulate into capsules as desired by Borody, or to use whatever device was readily 
Regarding claims 46, 47 and 63 and the limitations “further comprising receiving a stool comprising the community of fecal bacterial cells”, “wherein the stool is from a healthy human donor”, and “further comprising receiving a stool comprising the fecal microbes, wherein the stool is from a healthy human donor”  Borody teaches the fecal flora may be obtained from an individual having healthy or normal flora (Page 22 Ln 22-26), including from the stool of a healthy donor (Page 23 Ln 15-25).
Regarding claim 48 and 52 and the limitations “further comprising mixing the community of fecal bacterial cells with the diluent to produce a suspension“, and “wherein the diluent comprises saline”, Borody further teaches that the fecal mater may be extracted with a diluent such as saline (Page 37 Ln 13-20, Page 19 Ln 4-10), and that a solution such as saline may be used to isolate or purify the fecal flora (Page 21 Ln 1-10).
Regarding claim 49 and the limitation “further comprising filtering the suspension to produce the composition.” Borody teaches that the flora to be administered may be separated from material via filtration (Page 24 Ln 24-30, Page 25 Ln 18- Page 26 Ln 7, Page 8, Ln 18-23, Page 11 Ln 1-5, Page 13 Ln 30-35, see also examples). 
Regarding claims 50, 51, 61 and 64, and the limitations “wherein the cryoprotectant comprises glycerol”, “wherein the cryoprotectant comprises trehalose”, “wherein the cryoprotectant comprises trehalose”, and “further comprising mixing the fecal microbes with the cryoprotectant”,  Borody teaches that stabilizers and cryoprotectants such as glycerol and 
Regarding claim 54, 59 and 60 and the limitations “wherein the capsule comprises an acid-resistant enteric coating”, and “wherein the capsule is for oral administration”,  Borody teaches that the lyophilized product may be gently pulverized into a powder and formulated as a capsule, including in a capsule with an enteric coating (Page 26 Ln 20-30, claim 11).  As evidenced by Kink, enteric coating means a coating which is resistant to acid pH to prevent dissolution of the encapsulated material in the gastric environment (Col 14 Ln 55-65).  As Borody teaches the capsule may comprise an enteric coating, Borody teaches a coating which can be considered acid resistant.  Further as the enteric coating is for surviving gastric conditions, the capsule is orally administered. 
Regarding claims 55 and 56 and the limitations “wherein the formulation is administered to a subject for the treatment of a disease or condition selected from the group consisting of a Clostridium difficile infection, inflammatory bowel disease, ulcerative colitis, Crohn's disease, irritable bowel syndrome, diarrhea and constipation” and “wherein the disease or condition is Clostridium difficile infection”, applicant claims an intended use of the capsule formed by the method, an intended use only limits a composition to the suitability of being used for the intended purpose, and imparts structure only in so much as required for the intended use (See MPEP 2111.02 II), The capsule of Borody is suitable for such a use as it is formulated for oral administration. Further Borody teaches the compositions may be used for treatment of Clostridium difficile infections (Page 3 Ln 25-33, Page 29 Ln 9-20).
.


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody and Naidu as applied to claims 45-52 and 54-64 above, and further in view of Vieites (USPGPub 20120076829).
For a discussion of what Borody and Naidu teach, see the above section. 
Regarding claim 53 and the limitation “wherein the saline comprises phosphate buffered saline.”, Borody and Naidu do not teach that the diluent used to extract fecal bacteria may be saline comprising phosphate buffer, this difference however would have been obvious to one of ordinary skill in the art as Vieites teaches the use of phosphate buffered saline for suspending fecal samples to obtain bacteria in the same field of endeavor and suspending fecal samples to obtain bacteria. 
In the same field of endeavor Vieites teaches that phosphate buffered saline may be used to for fecal suspension ([0231]).  One of ordinary skill in the art would therefore find it obvious that phosphate buffered saline could be used for purposes of extracting and suspending the bacteria from the fecal samples of Borody and Naidu, as this type of saline has been used for obtaining bacteria from feces as taught by Vieites.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Vieites demonstrates its 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657